Title: From Alexander Hamilton to George Clinton, [11 June 1783]
From: Hamilton, Alexander
To: Clinton, George


[Philadelphia, June 11, 1783]
Sir
In two or three letters, which I have had the honor of writing to Your Excellency lately, I mentioned the necessity of a representation of the state here and at the same time of my returning to my private occupations. I am obliged to inform Your Excellency that I cannot remain here above ten days longer.
I have the honor to be Yr. Excellency’s Most Obed ser
Alex Hamilton
PhiladelphiaJune 11th. 1783

